Per Curiam.
The notice of appeal to the court does not ask to review the order of the court below which overruled the demurrer and directed the interlocutory judgment appealed from. That order is not therefore before us for review, and as the interlocutory judgment was entered in conformity with the order the judgment was rightly entered and cannot be reversed while the order directing the-entry of such judgment stands. Campbell v. New York Cotton Exchange, 47 Superior Ct., 560.
Judgment affirmed, with costs.
Sedgwick, Ch. J., and Ingraham, J., concur.